Citation Nr: 1047571	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include asthma, decreased lung capacity, and bronchitis as due 
to asbestos exposure.

2.  Entitlement to service connection for sinusitis as due to 
asbestos exposure.

3.  Entitlement to service connection for compensation and 
treatment purposes for dental sensitivity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
November 1954 to October 1956.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In a 
November 2006 rating decision, the RO, in part, denied the 
Veteran's claims of entitlement to service connection for a sinus 
condition, asthma, decreased lung capacity, and dental 
sensitivity.  In a May 2007 rating decision, the RO denied the 
Veteran's claim of service connection for dental treatment 
purposes.  The Veteran perfected an appeal as to the issues 
decided in the November 2006 rating decision, but he did not 
perfect an appeal as to the May 2007 decision.  However, the 
dental claims for compensation and treatment are related.  
Furthermore, in a July 2007 statement, the Veteran specifically 
indicated that "his claim is to receive service connected dental 
work as . . . outpatient care."  Therefore, the dental issue has 
been characterized accordingly as noted on the first page of this 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A respiratory disorder, to include asthma, decreased lung 
capacity, and bronchitis, was not shown during service or for 
many years thereafter, and the weight of the probative evidence 
is against a finding that the Veteran's respiratory disorder is 
related to active military service.

2.  Sinusitis was not shown during service or for many years 
thereafter, and the weight of the probative evidence is against a 
finding that the Veteran's sinusitis is related to active 
military service.

3.  The weight of the probative evidence does not demonstrate 
that the Veteran has a compensable dental condition.  The Veteran 
does not have a dental condition or disability as a result of 
combat wounds or other trauma during his active military service, 
and he does not otherwise meet the requirements for service 
connection for the limited purpose of receiving VA outpatient 
dental treatment.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include asthma, decreased lung 
capacity, and bronchitis, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  The criteria are not met for service connection for a dental 
disorder for purposes of either compensation or outpatient dental 
treatment. 38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA must specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated June 2006 and March 
2008 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In the June 2006 correspondence, the RO 
additionally notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although full VCAA notice pertaining to the issue of entitlement 
to service connection for a dental condition for treatment 
purposes was not sent to the Veteran until after the initial 
adjudication of the claim, the Board finds there is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency on 
the merits of either claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All identified and available VA 
and private treatment records have been secured.  As the Board 
will discuss in detail in the analysis below, the Veteran was 
provided with two VA examinations in April 2007.  The reports of 
these examinations indicate that the examiners reviewed the 
Veteran's claim file, past medical history, recorded his current 
complaints, conducted appropriate evaluations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examination reports are adequate for the purposes of 
rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  

The Veteran requested a hearing on his VA Form 9, substantive 
appeal.  Before this hearing could be scheduled, VA received 
notice from his accredited representative that he no longer 
desired a hearing before the Board.  Accordingly, the Veteran's 
hearing request has been deemed withdrawn.  38 C.F.R.  § 20.704. 

Thus, the duties to notify and assist have been met.

Respiratory Problems and Sinusitis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b).

Because the claims of entitlement to service connection for the 
Veteran's (a) respiratory disorder to include asthma, decreased 
lung capacity, and bronchitis, and (b) sinusitis involve the 
application of identical law to similar facts, for the sake of 
economy, the Board will address them together.

The Veteran essentially contends that he has (a) respiratory 
disorder to include asthma, decreased lung capacity, and 
bronchitis, and (b) sinusitis, both related to his military 
service.  The Veteran alleges that while serving aboard the 
U.S.S. Monterey, he was exposed to fumes, asbestos, and dust, all 
of which have caused his current respiratory symptoms.

In McGinty v. Brown, the Court observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  Instead, the VA Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities resulting from asbestos exposure.  The date of this 
amended material is December 13, 2005.  The Court has held that 
VA must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
subsection (f).

Asbestos fiber masses tend to break easily into tiny dust 
particles that can float in the air, stick to clothes, and be 
inhaled or swallowed.  Id. at subsection (b). Inhalation of 
asbestos fibers can produce fibrosis (the most commonly occurring 
of which is interstitial pulmonary fibrosis, or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the lung, 
bronchus, gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latency period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years between first 
exposure and the development of disease. Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination whether: (1) service records demonstrate that the 
Veteran was exposed to asbestos during service; (2) sufficient 
development has occurred to determine whether the Veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
subsection (h); see also M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The provisions 
in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, do not create a presumption of exposure to 
asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, 
medical nexus evidence is required in claims for asbestos related 
disease.  See VAOPGCPREC 04-00.

In this case, the Veteran's DD Form 214 confirms that the Veteran 
served as an Aviation Boatswain's Mate aboard the U.S.S. Lake 
Champlain.  The Veteran contends that while preparing the U.S.S. 
Monterey to enter into the naval reserve fleet, he was exposed to 
fumes, asbestos, and other dust.  The Veteran's occupation code 
of Aviation Boatswain's Mate is associated with probable asbestos 
exposure.  The Board recognizes that it is conceivable that the 
Veteran worked in close proximity to asbestos while serving 
aboard a naval vessel.

The Veteran's service treatment records, however, show no 
complaints, treatments or diagnoses of any respiratory or sinus 
problems.  Notably, his entrance and separation examination 
reports reflect no respiratory or sinus abnormalities.  The chest 
x-ray taken at the Veteran's discharge from service was normal.  

The first competent medical evidence showing treatment for 
respiratory problems and sinusitis occurred in August 1995, or 39 
years after service discharge.  At this evaluation, a private 
physician diagnosed the Veteran with chronic cough and sputum 
production, and he expressed a concern that the Veteran might 
have chronic sinusitis.  After further examinations following 
this initial visit, in November 1995 a private physician 
diagnosed the Veteran with chronic sinusitis without much 
evidence of intrinsic lung disease.  From this 1995 report 
onwards, the claims file contains extensive medical records 
relating to the Veteran's treatment for respiratory symptoms, 
including asthma, decreased lung capacity, bronchitis, and 
sinusitis.  In January 1996, the Veteran's sinusitis became 
severe enough to warrant a surgical corrective procedure-
bilateral total ethmoidectomies with bilateral maxillary 
antrostomies.

To clarify the etiologies of the Veteran's sinusitis and 
respiratory disorder, VA afforded the Veteran with an examination 
in April 2007, the report of which was completed in conjunction 
with a review of the Veteran's claims folder.  The examiner 
diagnosed the Veteran with mild asthma and chronic sinusitis.  

In rendering this diagnosis, the examiner reviewed an April 2007 
chest x-ray of the Veteran, which revealed among other things a 
heart size within normal limits and clear lungs.  The examiner 
further took into consideration the Veteran's contentions that he 
was exposed to asbestos, paint fumes, glues, dust, and 
preservatives while performing maintenance services on naval 
ships during his period of active service.  The VA examiner noted 
that exposure to the above substances-including asbestos-does 
not cause either asthma or sinusitis.  The VA examiner 
additionally observed the absence of abnormal respiratory 
findings in the Veteran's service treatment records or on his 
service discharge report.  Lastly, the VA examiner considered 
that the symptoms relating to the Veteran's decreased lung 
capacity, asthma, and bronchitis had their onset in approximately 
1987.  After consideration of all of these factors, the VA 
examiner concluded that the Veteran's in-service exposure to the 
above-listed substances neither caused nor aggravated the 
Veteran's respiratory disorder or sinusitis.

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

To the extent that the Veteran himself believes that his (a) 
respiratory disorder, including asthma, decreased lung capacity, 
and bronchitis and (b) sinusitis are related to his military 
service, the Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing or observing difficulty breathing).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran is not competent, however, to 
determine that perceived respiratory problems or sinusitis 
experienced in service or at any time after service was of a 
chronic nature to which current disability may be attributed.  A 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

To the extent that the Veteran is contending that his respiratory 
disorder, including asthma, decreased lung capacity, and 
bronchitis, have existed since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (noting that there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).   

On the contrary, the objective evidence of record is against a 
finding of continuity of symptomatology since service.  Despite 
the Veteran's current assertion that his history of sinusitis and 
respiratory problems began during his active service and has 
continued uninterrupted until the present, the weight of the 
probative evidence is against this assertion.  Both the normal 
results of the Veteran's October 1956 service separation 
examination and the history of onset of respiratory problems 
decades after the Veteran's active military service are 
inconsistent with an in-service onset and continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that a lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  The Veteran has repeated that his breathing-
related difficulties had their onset well after service 
discharge, though his report of exactly when they began has been 
inconsistent.  At the April 2007 VA examination, the Veteran 
reported the onset of breathing difficulties occurred in 1987, or 
31 years after service discharge.  At 1995 evaluations by private 
pulmonologists, the Veteran reported that his breathing problems 
began in late 1994-38 years after service discharge-when he 
began a project at work that exposed him to a "very dusty 
environment."  Similarly, in a November 1995 evaluation report 
by a different private medical provider, the Veteran's only 
relevant reported respiratory history was his exposure to 
fertilizer and "a lot of dust" while working at a nitrogen 
firm.  Again, at an April 1999 private treatment record, the 
Veteran reported to the clinician that there was "a lot of dust 
in the air" at the fertilizer plant that employed him.

In light of the lack of abnormal respiratory findings during 
military service and upon separation from active duty, a lack of 
evidence of any complaints or treatment for decades following 
service, and the Veteran's own inconsistent lay statements 
regarding the onset of symptoms and etiology of his disability, 
the Board finds that the Veteran's current assertion of in-
service onset and continuity is not credible.  For similar 
reasons, the Board finds that the Veteran's statements as to the 
etiology of his respiratory problems lack credibility and are of 
less probative value than the opinion of the VA examiner.  Thus, 
the Board has placed greater probative value on the medical 
opinion obtained in conjunction with the appeal.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The 
preponderance of the competent and probative evidence of record 
indicates that the Veteran's currently diagnosed respiratory 
problems are not related to his military service.

Dental Condition - Service Connection for Compensation

The Veteran essentially contends that he has a dental condition 
related to his military service.  Under current VA regulations, 
compensation is only available for certain types of dental and 
oral conditions, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  See 
38 C.F.R.           § 4.150.  Compensation is available for loss 
of teeth only if such loss of teeth is due to loss of substance 
of body of the maxilla or mandible.  38 C.F.R. § 4.150 
(Diagnostic Codes 9900- 9916).  

The Veteran's service treatment records show that upon service 
entry, he was missing four teeth (numbers 1, 16, 17, and 30) and 
had a partial denture on tooth number 9.  During his time in 
active duty, the Veteran indicates that he visited the dentist 
after inadvertently losing his partial denture, at which time the 
dentist extracted four additional teeth and fabricated a new 
partial plate for the Veteran.  The Veteran alleges that because 
the plate did not initially fit properly, the dentist ground down 
the Veteran's lower teeth to make room for the partial plate.  
The Veteran alleges that he has experienced hot and cold 
sensitivity on his lower teeth since the time of that tooth 
grinding.  At the Veteran's service discharge, three teeth were 
replaced by a partial denture (numbers 7, 9, and 10), two 
additional teeth were missing in addition to those noted at 
service entry (numbers 13 and 18), and four teeth were marked as 
restorable (numbers 3, 19, 31, and 32).  The Veteran was dentally 
qualified for service discharge in October 1956.

In this case, an April 2007 VA examiner indicated that the 
Veteran has a loss of teeth, excessive wear of the lower anterior 
teeth, and generalized periodontal inflammation.  Post-service 
medical records show that the Veteran has missing replaceable 
teeth and decayed restorable teeth. The evidence does not 
suggest, and the Veteran has not claimed, that he has loss of 
substance of the maxilla or mandible.  Under these circumstances, 
service connection for VA compensation purposes is not warranted 
for the Veteran's dental issues.  See 38 C.F.R. § 3.381(a); see 
also 38 C.F.R. § 4.150.

Dental Condition - Service Connection for Treatment

Replaceable missing teeth, among other symptoms, will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

The categories of eligibility for VA outpatient dental treatment 
are as follows:

Class I
Veterans with a compensable service-connected 
dental condition.
Class II
Veterans with a noncompensable service-connected 
dental condition receive one-time treatment.
Class 
II(a)
Veterans with a noncompensable service-connected 
dental condition adjudicated as resulting from a 
combat wound or other service trauma.
Classes 
II(b) and 
II(c)
Veterans detained as POWs.
Class IIR
Veterans who made prior applications for, and 
received, dental treatment from VA for 
noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during 
any period of service prior to their last period 
of service
Class III
Veterans with a dental condition professionally 
determined to be an aggravating disability from an 
associated service-connected condition or 
disability.
Class IV
Veterans whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by 
reason of individual unemployability.
Class V
Veterans who participate in a rehabilitation 
program under 38 U.S.C. Chapter 31
Class VI
Veterans who are scheduled for admission or who 
are otherwise receiving care and services under 
Chapter 17 of 38 U.S.C., where dental care is 
medically necessary.

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 

With respect to the Veteran's claim of service connection for the 
purpose of obtaining VA outpatient dental treatment, the Veteran 
does not qualify for Class I eligibility for VA dental treatment 
because, as discussed above, there is no basis for establishing 
service connection for any dental disorder for compensation 
purposes.

With respect to Class II eligibility, veterans with a service-
connected noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release from 
active service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary for 
the one-time correction of the service-connected noncompensable 
condition, but only if: (a) the Veteran was discharged or 
released under conditions other than dishonorable, from a period 
of active military, naval, or air service of not fewer than 180 
days; (b) application for treatment is made within one year after 
such discharge or release; (c) Department of Veterans Affairs 
dental examination is completed within 14 months after discharge 
or release, unless delayed through no fault of the veteran.  38 
C.F.R. § 17.161(2)(i).  

As noted above, the Veteran entered active duty service in 
November 1954.  The Veteran's in-service dental records 
demonstrate that the Veteran had multiple teeth extracted in July 
1955, more than 180 days following entry into service.  The 
Veteran separated from military service in October 1956 but did 
not apply for treatment until June 2006.  As he did not apply for 
dental treatment within one year after separation, the Veteran 
does not qualify for Class II eligibility, regardless of whether 
any of his in-service teeth extractions otherwise met the Class 
II criteria listed above.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma are eligible for VA dental care on a Class II(a) 
basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c). 
Trauma, as defined for purposes of dental treatment eligibility, 
connotes damage caused by the application of sudden, external 
force, brought to bear outside a clinical setting sustained as 
sudden trauma.  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or restorative 
dental care and treatment provided during a veteran's military 
service. 38 C.F.R. § 3.306(b)(1); VAOPGCPREC 5-97 (Summary of 
Precedent Opinions of the General Counsel, 62 Fed. Reg. 15565, 
15566 (1997)).  In this case, the purported grinding down of the 
Veteran's bottom teeth to ensure the proper fit of the partial 
top denture cannot constitute "trauma" for these purposes 
because the grinding was an intended effect of restorative dental 
care provided during the Veteran's service.

Likewise, there is no indication in the record that the Veteran 
was a prisoner of war (POW), which precludes entitlement to Class 
II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e).  
Nor is there any suggestion that the Veteran is entitled to Class 
IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  
Class III eligibility is inappropriate because there is also no 
indication in the record that the Veteran has a dental condition 
that impairs or aggravates a service-connected condition.  See 38 
C.F.R. § 17.161(g).  Class IV eligibility is inappropriate 
because the Veteran does not have disabilities rated as 100 
percent disabling by schedular evaluation or due to individual 
unemployability.  See 38 C.F.R. § 17.161(h).  Class V eligibility 
is inappropriate because the Veteran is not a Chapter 31 
vocational rehabilitation trainee.  See 38 C.F.R. § 17.161(i).  
Lastly, Class VI eligibility is inappropriate because the Veteran 
is not receiving or due to receive VA care and treatment under 
Chapter 17.  See 38 C.F.R. § 17.161(j).

The Veteran therefore does not fall into any eligibility class 
under 38 C.F.R.            § 17.161.  Accordingly, the Board 
finds that the Veteran is ineligible for VA dental treatment 
under 38 C.F.R. § 17.161 and the claim must be denied.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The 
preponderance of the competent and probative evidence of record 
indicates that the Veteran's currently diagnosed dental issues 
are ineligible for service connection for either compensation or 
treatment.


ORDER

Service connection for a respiratory disorder, including asthma, 
decreased lung capacity, and bronchitis as due to asbestos 
exposure is denied.

Service connection for sinusitis as due to asbestos exposure is 
denied.

Service connection for compensation and treatment purposes for 
dental sensitivity is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


